DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 12/11/2020.
3.    	Claims 1-30 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 01/29/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 12/11/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 2, 8-13, 17-19, 25-26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VENUGOPAL et al. (US 20190335492 A1).

Regarding claim 1, VENUGOPAL discloses a method for wireless communications at a user equipment (UE), comprising: receiving a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (VENUGOPAL, para. 82: a PDCCH may be mapped across multiple TCI states (e.g., across multiple PDCCH search space candidates) to improve detectability of the PDCCH); identifying an association between resources of the control resource set and the plurality of TCI states based at least in part on a time division multiplexing mapping (VENUGOPAL, para. 66, 77, 81: 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner); and decoding the downlink control channel based at least in part on the time division multiplexing mapping (VENUGOPAL, Fig. 11, para. 119: FIG. 11 is a flow chart 1100 of a method for decoding a PDCCH mapped across multiple TCI states. Moreover, section 47 discloses multiplexing DL transmissions from the base station to UEs may be provided utilizing time division multiplexing (TDM)).

Regarding claim 2, VENUGOPAL discloses the method of claim 1, wherein identifying the association between resources of the control resource set and the plurality of TCI states comprises: identifying that the control resource set is organized into two parts, wherein a first association is between a first set of consecutive OFDM symbols and a first part of the control resource set, and wherein a second association is between a second set of consecutive OFDM symbols and a second part of the control resource set (VENUGOPAL, para. 77: the PDCCH carries downlink control information (DCI), including but not limited to power control commands, scheduling information, a grant, and/or an assignment of REs for DL and UL transmissions. The PDCCH may be transmitted over an aggregation of contiguous control channel elements (CCEs) in the control section of the subframe 402 or slot 410. In some examples, one CCE includes six resource element groups (REGs) where a REG equals one resource block 408 during one orthogonal frequency division multiplexing (OFDM) symbol. In addition, 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner, starting with 0 for the first OFDM symbol and the lowest numbered resource block in the control resource set. A CORESET is made up of multiples resource blocks (i.e., multiples of 12 resource elements) in the frequency domain and one, two, or three OFDM symbols in the time domain).

Regarding claim 8, VENUGOPAL discloses the method of claim 6, further comprising: identifying an aggregation level for a physical downlink control channel (PDCCH) candidate associated with the first part of the control resource set or the second part of the control resource set (VENUGOPAL, para. 78-80: the PDCCH may be constructed from a variable number of CCEs, depending on the PDCCH format (or aggregation level). Each PDCCH format (or aggregation level) supports a different DCI length. In some examples, PDCCH aggregation levels of 1, 2, 4, and 8 may be supported, corresponding to 1, 2, 4, or 8 contiguous CCEs, respectively ); and identifying a plurality of indices for the plurality of control channel elements based at least in part on the PDCCH candidate (VENUGOPAL, para. 78-80: the PDCCH may be constructed from a variable number of CCEs, depending on the PDCCH format (or aggregation level). Each PDCCH format (or aggregation level) supports a different DCI length. In some examples, PDCCH aggregation levels of 1, 2, 4, and 8 may be supported, corresponding to 1, 2, 4, or 8 contiguous CCEs, respectively).

Regarding claim 9, VENUGOPAL discloses the method of claim 8, further comprising: identifying a first index of the plurality of indices is associated with the first part of the control resource set, wherein the first index corresponds to a second index of the plurality of indices that is associated with the second part of the control resource set (VENUGOPAL, para. 77-80: the UE may perform blind decoding of various decoding candidates within the first N control OFDM symbols identified by the CFI of the PCFICH. Each decoding candidate includes a collection of one or more consecutive CCEs based on an assumed DCI length (e.g., PDCCH aggregation level). he UE-specific search space consists of CCEs used for sending control information for particular UEs. The starting point (offset or index) of a UE-specific search space may be different for each UE and each UE may have multiple UE-specific search spaces (e.g., one for each aggregation level). The UE may perform blind decoding over all aggregation levels and corresponding UE-specific search spaces to determine whether at least one valid DCI exists for the UE within the UE-specific search space(s)).

Regarding claim 10, VENUGOPAL discloses the method of claim 8, wherein the plurality of control channel elements associated with the first part of the control resource set and the second part of the control resource set is based at least in part on the aggregation level from the PDCCH candidate (VENUGOPAL, para. 78-80: The DCI within the PDCCH provides downlink resource assignments and/or uplink resource grants for one or more scheduled entities. Multiple PDCCHs may be transmitted each subframe or slot and each PDCCH may carry user-specific DCI or common DCI (e.g., control information broadcast to a group of scheduled entities). Each DCI may further include a cyclic redundancy check (CRC) bit that is scrambled with a radio network temporary identifier (RNTI), which may be a specific user RNTI or a group RNTI, to allow the UE to determine the type of control information sent in the PDCCH).

Regarding claim 11, VENUGOPAL discloses the method of claim 2, further comprising: identifying a plurality of coded bits for a PDCCH candidate rate matching based at least in part on a first set of control channel elements of the PDCCH candidate included in the first part and a second set of control channel elements of the PDCCH candidate included in the second part (VENUGOPAL, para. 81-82, 85-86: encoding PDCCHs with a common mother polar code for each TCI state. Here, it should be noted that TCI parts are defined to have a “same” or “common” mother polar code if both TCI parts use the same K number of information bits and use the same generator matrix to first derive N output bits. The transmitted coded bits may be different for each TCI state (e.g., for rate-matching to the required aggregation level), which may be derived via a different shortening/puncturing or repetition of the N output bits for each TCI state.).

Regarding claim 12, VENUGOPAL discloses the method of claim 11, further comprising: identifying the plurality of coded bits is based on a number of control channel elements in the first set of control channel elements only (VENUGOPAL, para. 85-86: a first TCI part 500 includes a set of four CCEs encoded with the same mother polar code as a second TCI part 502 that also includes a set of four CCEs, as shown. In case 2, however, a first TCI part 510 includes a set of six CCEs encoded with a different mother polar code as a second TCI part 512 including a set of two CCEs, as shown. Similarly, in case 3, a first TCI part 520 includes a set of seven CCEs encoded with a different mother polar code as a second TCI part 522 that includes a remaining CCE, as shown); mapping the plurality of coded bits to a first set of control channel element indices associated with the PDCCH candidate according to the first part of the control resource set (VENUGOPAL, para. 82-86: performing such mapping by encoding PDCCHs with a common mother polar code for each TCI state. Here, it should be noted that TCI parts are defined to have a “same” or “common” mother polar code if both TCI parts use the same K number of information bits and use the same generator matrix to first derive N output bits); and mapping the plurality of coded bits to a second set of control channel element indices associated with the PDCCH candidate according to the second part of the control resource set (VENUGOPAL, para. 82-86: performing such mapping by encoding PDCCHs with a common mother polar code for each TCI state. Here, it should be noted that TCI parts are defined to have a “same” or “common” mother polar code if both TCI parts use the same K number of information bits and use the same generator matrix to first derive N output bits).

Regarding claim 13, VENUGOPAL discloses the method of claim 11, further comprising: identifying the plurality of coded bits is based on a number of control channel elements in both the first set of control channel elements and the second set of control channel elements (VENUGOPAL, para. 85-86: it should be noted that TCI parts are defined to have a “same” or “common” mother polar code if both TCI parts use the same K number of information bits and use the same generator matrix to first derive N output bits. The transmitted coded bits may be different for each TCI state (e.g., for rate-matching to the required aggregation level), which may be derived via a different shortening/puncturing or repetition of the N output bits for each TCI state.); mapping a first portion of the plurality of coded bits to a first set of control channel element indices associated with the PDCCH candidate according to the first part of the control resource set  (VENUGOPAL, para. 58, 82-86: the information bit vector u may include a number (N) of original bits that may be polar coded by the generating matrix G.sub.N to produce a corresponding number (N) of coded bits in the polar codeword c); and mapping a second portion of the plurality of coded bits to a second set of control channel element indices associated with the PDCCH candidate according to the second part of the control resource set  (VENUGOPAL, para. 82-86: performing such mapping by encoding PDCCHs with a common mother polar code for each TCI state. Here, it should be noted that TCI parts are defined to have a “same” or “common” mother polar code if both TCI parts use the same K number of information bits and use the same generator matrix to first derive N output bits).

Regarding claim 17, VENUGOPAL discloses the method of claim 14, further comprising: receiving control signaling including a bitmap indicating the first association between the first set of OFDM symbols of the control resource set and the first TCI state and the second association between the second set of OFDM symbols of the control resource set and the second TCI state (VENUGOPAL, para. 69, 77, 80: a slot may be defined according to a specified number of OFDM symbols with a given cyclic prefix (CP) length. For example, a slot may include 7 or 14 OFDM symbols with a nominal CP. Additional examples may include mini-slots having a shorter duration (e.g., one or two OFDM symbols). These mini-slots may in some cases be transmitted occupying resources scheduled for ongoing slot transmissions for the same or for different UEs).

Regarding claim 18, VENUGOPAL discloses the method of claim 17, wherein the bitmap has a length equal to a duration of the control resource set (VENUGOPAL, para. 69: Additional examples may include mini-slots having a shorter duration (e.g., one or two OFDM symbols). These mini-slots may in some cases be transmitted occupying resources scheduled for ongoing slot transmissions for the same or for different UEs).

Regarding claim 19, VENUGOPAL discloses the method of claim 14, further comprising: receiving control information identifying a configuration for the control resource set including a number of OFDM symbols for the first TCI state, a number of the OFDM symbols for the second TCI state, a number of symbols for switching from the first TCI state to the second TCI state, or a combination thereof (VENUGOPAL, para. 77-82: a PDCCH may be mapped across multiple TCI states (e.g., across multiple PDCCH search space candidates) to improve detectability of the PDCCH. In some examples, a “frequency-first” mapping scheme (instead of a “time-first” mapping scheme) for PDCCHs with multiple TCI states may be implemented to simplify CCE mapping by facilitating sequential processing and to further simplify decoding at the receiver (e.g., the UE may search for the CCE groups one after another per OFDM symbol, thus enabling soft-combining on a per-symbol basis). A “frequency-first” mapping scheme may number REGs within a CORESET in increasing order in a frequency-first manner, starting with 0 for the lowest numbered resource block in the CORESET (regardless of the OFDM symbol)).

Regarding claim 25, VENUGOPAL discloses a method for wireless communications at a base station, comprising: identifying an association between resources of a control resource set for a downlink control channel and a plurality of transmission configuration indicator (TCI) states based at least in part on a time division multiplexing mapping (VENUGOPAL, para. 66, 77, 81: 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner. Moreover, section 47 discloses multiplexing DL transmissions from the base station to UEs may be provided utilizing time division multiplexing (TDM)); and transmitting a configuration message indicating that the control resource set is associated with the plurality of TCI states (VENUGOPAL, para. 82: a PDCCH may be mapped across multiple TCI states (e.g., across multiple PDCCH search space candidates) to improve detectability of the PDCCH).

Regarding claim 26, VENUGOPAL discloses the method of claim 25, wherein identifying the association between resources of the control resource set and the plurality of TCI states comprises: identifying that the control resource set is organized into two parts, wherein a first association is between a first set of consecutive orthogonal frequency division multiplexing (OFDM) symbols and a first part of the control resource set, and wherein a second association is between a second set of consecutive OFDM symbols and a second part of the control resource set (VENUGOPAL, para. 77: the PDCCH carries downlink control information (DCI), including but not limited to power control commands, scheduling information, a grant, and/or an assignment of REs for DL and UL transmissions. The PDCCH may be transmitted over an aggregation of contiguous control channel elements (CCEs) in the control section of the subframe 402 or slot 410. In some examples, one CCE includes six resource element groups (REGs) where a REG equals one resource block 408 during one orthogonal frequency division multiplexing (OFDM) symbol. In addition, 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner, starting with 0 for the first OFDM symbol and the lowest numbered resource block in the control resource set. A CORESET is made up of multiples resource blocks (i.e., multiples of 12 resource elements) in the frequency domain and one, two, or three OFDM symbols in the time domain).

Regarding claim 29, VENUGOPAL discloses the An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (VENUGOPAL, para. 82: a PDCCH may be mapped across multiple TCI states (e.g., across multiple PDCCH search space candidates) to improve detectability of the PDCCH); identify an association between resources of the control resource set and the plurality of TCI states based at least in part on a time division multiplexing mapping (VENUGOPAL, para. 66, 77, 81: 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner,); and decode the downlink control channel based at least in part on the time division multiplexing mapping (VENUGOPAL, Fig. 11, para. 119: FIG. 11 is a flow chart 1100 of a method for decoding a PDCCH mapped across multiple TCI states. Moreover, section 47 discloses multiplexing DL transmissions from the base station to UEs may be provided utilizing time division multiplexing (TDM)).

Regarding claim 30, VENUGOPAL discloses the An apparatus for wireless communications at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify an association between resources of a control resource set for a downlink control channel and a plurality of transmission configuration indicator (TCI) states based at least in part on a time division multiplexing mapping (VENUGOPAL, para. 66, 77, 81: 5G NR supports a “time-first” mapping scheme, in which REGs within a control resource set (CORESET) are numbered in increasing order in a time-first manner. Moreover, section 47 discloses multiplexing DL transmissions from the base station to UEs may be provided utilizing time division multiplexing (TDM)); and transmit a configuration message indicating that the control resource set is associated with the plurality of TCI states (VENUGOPAL, para. 82: a PDCCH may be mapped across multiple TCI states (e.g., across multiple PDCCH search space candidates) to improve detectability of the PDCCH).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim(s) 4-7, 14-16, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENUGOPAL et al. (US 20190335492 A1) in view of SEO et al. (WO 2019031787 A1 in which EP 3678317 A1 is provided as a translation).

Regarding claim 4, VENUGOPAL discloses all the subject matter of the method of claim 2 with the exception further comprising: receiving control signaling indicating configuration information for the control resource set; and applying the time division multiplexing mapping independently across the first part of the control resource set and the second part of the control resource set based at least in part on the configuration information.
In a similar field of endeavor, SEO discloses further comprising: receiving control signaling indicating configuration information for the control resource set (SEO, para. 44: An eNB may signal information regarding a CORESET to a UE. For example, a CORESET configuration for each CORESET may be signaled to the UE); and applying the time division multiplexing mapping independently across the first part of the control resource set and the second part of the control resource set based at least in part on the configuration information (SEO, para. 44: the CORESET configuration for each CORESET may be signaled to the UE, and the CORESET configuration may be signaled in time duration (e.g., 1/2/3 symbol) of the corresponding CORESET, a frequency domain resource of the corresponding CORESET, precoder granularity, an REG-to-CCE mapping type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as receiving control signaling indicating configuration information for the control resource set and applying the time division multiplexing mapping independently across the first part of the control resource set and the second part of the control resource set based at least in part on the configuration information as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 5, VENUGOPAL and SEO disclose the method of claim 4, however, SEO further discloses wherein the configuration information further comprises a symbol duration and a symbol gap configured for the control resource set (SEO, para. 46-47: In the case of REG-to-CCE mapping with respect to a CORESET having duration of 2 symbols or greater, a REG bundle may be defined in time/frequency domain. When an REG bundle is defined in the time domain, all REGs belonging to 1 REG bundle may belong to the same RB and may correspond to different symbols. When an REG bundle is defined in the time-frequency domain, 1 REG bundle may include REGs belonging to different RBs as well as REGs that belong to the same RB and correspond to different symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as the configuration information further comprises a symbol duration and a symbol gap configured for the control resource set as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 6, VENUGOPAL discloses all the subject matter of the method of claim 2, however, SEO discloses further comprising: identifying a control channel element-to-resource element group bundle mapping between a plurality of control channel elements, a first set of resource element group bundles included in the first part of the control resource set, a second set of resource element group bundles included in the second part of the control resource set, or a combination thereof (SEO, para. 41, 44-48: When REG-to-CCE mapping with respect to 1-symbol CORESET is an interleaved type, 2, 3, or 6 REGs may configure 1 REG bundle. When an REG bundle size of {2, 6} is supported, 2 REGs may configure 1 REG bundle or 6 REGs may configure 1 REG bundle. A UE may assume the same precoding in 1 REG bundle or may assume the same precoding with respect to a plurality of REGs according to precoder granularity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying a control channel element-to-resource element group bundle mapping between a plurality of control channel elements as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 7, VENUGOPAL discloses the method of claim 6, wherein the mapping further comprises: identifying an interleaving configuration for the control channel element-to-resource element group bundle mapping for the control resource set (SEO, para. 44-48, 147: In the case of an interleaved type, 2, 3, or 6 REGs may correspond to 1 REG bundle and REG bundles may be bundled in a CORESET); and applying the control channel element-to-resource element group bundle mapping independently across the first part of the control resource set and the second part of the control resource set (SEO, para. 44-46, 147, 165: a CORESET in which puncturing or rate matching may be assumed to be performed may be predefined in advance. For example, the UE may assume that puncturing is applied to a CORESET to which time-first mapping is applied, or that puncturing is applied to a CORESET on which interleaving is performed at the REG bundle level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying an interleaving configuration for the control channel element-to-resource element group bundle mapping for the control resource set and applying the control channel element-to-resource element group bundle mapping independently as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 14, VENUGOPAL discloses all the subject matter of the method of claim 1, however, SEO further discloses wherein identifying the association between resources of the control resource set and the plurality of TCI states comprises:
identifying that the time division multiplexing mapping comprises a first association between a first set of orthogonal frequency division multiplexing (OFDM) symbols of the control resource set and a first TCI state of the plurality of TCI states, and a second association between a second set of OFDM symbols of the control resource set and a second TCI state of the plurality of TCI states (SEO, para. 39-42, 80, 151: An REG may correspond to 1 OFDM symbol in the time domain and may correspond to 1 PRB in the frequency domain. In addition, 1 CCE may correspond to 6 REGs. One resource block (RB) may correspond to 12 subcarriers in the frequency domain. A RB may include a plurality of OFDM symbols. A resource element (RE) may correspond to 1 subcarrier and 1 OFDM symbol. Accordingly, 12 REs may be present on 1 OFDM symbol in 1 RB. Moreover, section 151 further discloses different TCI states may be configured for the respective CORSETs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying an interleaving configuration for the control channel element-to-resource element group bundle mapping for the control resource set and applying the control channel element-to-resource element group bundle mapping independently as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 15, VENUGOPAL discloses all the subject matter of the method of claim 14, further comprising: identifying that the resources of the control resource set comprise a set of resource element group bundles spanning the first set of OFDM symbols and the second set of OFDM symbols, wherein each resource element group bundle of the set of resource element group bundles comprises one or more sub-resource element group bundles, each of the one or more sub-resource element group bundles being associated with one of the first TCI state or the second TCI state (SEO, para. 42, 45-46, 80: An REG may correspond to 1 OFDM symbol in the time domain and may correspond to 1 PRB in the frequency domain. In addition, 1 CCE may correspond to 6 REGs. Moreover, section 80 further discloses in the NR system, beam information to be assumed in a corresponding CORESET may be configured differently for each CORESET. That is, the spatial QCL or TCI state described above may be configured differently for each CORESET. In addition, a different monitoring periodicity may be configured for each of a plurality of search space sets belonging to the same CORESET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying that the resources of the control resource set comprise a set of resource element group bundles spanning the first set of OFDM symbols and the second set of OFDM symbols as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 16, VENUGOPAL discloses the method of claim 15, further comprising: identifying one or more resource element groups comprising a sub-resource element group bundle of the one or more sub-resource element group bundles; identifying that a precoding is common to the one or more resource element groups in the sub-resource element group bundle (SEO, para. 46: When REG-to-CCE mapping with respect to 1-symbol CORESET is an interleaved type, 2, 3, or 6 REGs may configure 1 REG bundle. For example, all REG bundle sizes of 2, 3, and 6 are not supported but, as a subset thereof, for example, an REG bundle size of {2}, {3}, {2,3}, {2,6}, {3,6}, or {2,3,6} may be supported. When an REG bundle size of {2, 6} is supported, 2 REGs may configure 1 REG bundle or 6 REGs may configure 1 REG bundle. A UE may assume the same precoding in 1 REG bundle or may assume the same precoding with respect to a plurality of REGs according to precoder granularity); and performing a channel estimation for a physical downlink control channel (PDCCH) candidate in the control resource set based at least in part on the identifying (SEO, para. 155-156: suppose that a CORESET for a group common PDCCH (hereinafter, a group common CORESET) is configured, and two CORESETs for a UE-specific PDCCH (hereinafter, UE-specific CORESETs) are configured. In this case, the network or the BS may configure a higher priority for the group common CORESET, which is monitored by a plurality of UEs, than the UE-specific CORESETs and configure priorities for the UE specific CORESETs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as performing a channel estimation for a physical downlink control channel (PDCCH) candidate in the control resource set as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 20, VENUGOPAL discloses all the subject matter of the method of claim 14, wherein the first set of OFDM symbols comprise a first half of a total number of OFDM symbols of the control resource set, and the second set of OFDM symbols comprise a second half of the total number of OFDM symbols of the control resource set (SEO, para. 34, table 1: 1 subframe may include N.sub.symb.sup.subframe,.Math.= N.sub.symb.sup.slot X N.sub.slot.sup.subframe,.Math. contiguous OFDM symbols. N.sub.symb.sup.slot represents the number of symbols per slot, .Math. represents OFDM numerology, and N.sub.slot.sup.subframe,.Math. represents the number of slots per subframe with respect to corresponding .Math.. In NR, multiple OFDM numerologies shown in Table 1 below may be supported. tabl0001 .Math. Δf = 2.sup..Math. .Math. 15[kHz] Cyclic prefix 0 15 Normal 1 30 Normal 2 60 Normal, Extended 3 120 Normal 4 240 Normal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying an interleaving configuration for the control channel element-to-resource element group bundle mapping for the control resource set and applying the control channel element-to-resource element group bundle mapping independently as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 21, VENUGOPAL and SEO disclose the method of claim 14, however, SEO further discloses wherein the first set of OFDM symbols comprise a first portion of a total number of resource element group bundles of the control resource set, and the second set of OFDM symbols comprise a second portion of the total number of resource element group bundles of the control resource set (SEO, para. 52: REG bundling has been introduced to prevent or mitigate degradation channel estimation performance. As described above, when an REG bundle is defined in the time-frequency domain, one REG bundle may include not only REGs belonging to the same RB and corresponding to different symbols, but also REGs belonging to different RBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as portion of a total number of resource element group bundles of the control resource set the control channel element-to-resource element group bundle mapping independently as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 22, VENUGOPAL and SEO disclose the method of claim 21, however, SEO discloses further comprising: indexing both a first portion of resource element groups and a second portion of resource element groups in a frequency-first, time-second manner, wherein each resource element group bundle from the first portion of the total number of resource element group bundles and the second portion of the total number of resource element group bundles comprise a number of consecutive resource element groups (SEO, para. 176-180: FIG. 9(b) illustrates a case where time-first indexing is applied to CORESET 1. In FIG. 9, the number of REGs is a multiple of 6 in a region where the number of available symbols is 2, which are generated as resource indexing is not performed. For example, in FIG. 9(b), a region having CCE indexes 0 to 3 corresponds to a region where the number of available symbols is 2. When the number of REGs is a multiple of 6, there is no case where one CCE is distributed in regions having different numbers of available symbols. For example, in FIG. 9(b), the region where the CCE index is 3 and the region where the CCE index is 4 correspond to regions having a different number of available symbols from the region where the CCE indexes are 0 to 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as indexing both a first portion of resource element groups and a second portion of resource element groups in a frequency-first, time-second manner as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 23, VENUGOPAL and SEO disclose the method of claim 14, wherein the first set of OFDM symbols comprise a first set of resource element groups and the second set of OFDM symbols comprise a second set of resource element groups, the method further comprising: indexing one or more resource element groups from the first set of resource element groups up to a threshold number of resource element groups (SEO, para. 169, 176-180: the resource indexing may include indexing of one or more of a REG, a CCE, and a control channel candidate. Moreover, a region having CCE indexes 0 to 3 corresponds to a region where the number of available symbols is 2. When the number of REGs is a multiple of 6, there is no case where one CCE is distributed in regions having different numbers of available symbols. For example, in FIG. 9(b), the region where the CCE index is 3 and the region where the CCE index is 4 correspond to regions having a different number of available symbols from the region where the CCE indexes are 0 to 3); and indexing one or more different resource element groups from the second set of resource element groups up to the threshold number of resource element groups, wherein the indexing of the second set of resource element groups is continued from the indexing of the first set of resource element groups (SEO, para. 179-180: When the number of REGs is a multiple of 6, there is no case where one CCE is distributed in regions having different numbers of available symbols. For example, in FIG. 9(b), the region where the CCE index is 3 and the region where the CCE index is 4 correspond to regions having a different number of available symbols from the region where the CCE indexes are 0 to 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as indexing one or more resource element groups from the first set of resource element groups up to a threshold number of resource element groups as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 24, VENUGOPAL and SEO disclose the method of claim 23, wherein the threshold number comprises a number of resource element groups in each resource element group bundle (SEO, para. 44: When REG-to-CCE mapping with respect to 1-symbol CORESET is an interleaved type, 2, 3, or 6 REGs may configure 1 REG bundle. For example, as a subset thereof, an REG bundle size of {2}, {3}, {2,3}, {2,6}, {3,6}, or {2,3,6} may be supported. When an REG bundle size of {2, 6} is supported, 2 REGs may configure 1 REG bundle or 6 REGs may configure 1 REG bundle. A UE may assume the same precoding in 1 REG bundle or may assume the same precoding with respect to a plurality of REGs according to precoder granularity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as the threshold number comprises a number of resource element groups in each resource element group bundle as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 27, VENUGOPAL and SEO disclose the method of claim 26, further comprising: transmitting control signaling indicating configuration information for the control resource set (SEO, para. 206: the network/BS informs the UE, through a CORESET configuration, that control information to be transmitted in the CORESET is transmitted using multiple layers, and that the layers may be estimated by different RS ports, respectively); and applying the time division multiplexing mapping independently across the first part of the control resource set and the second part of the control resource set based at least in part on the configuration information (SEO, para. 147, 222: When TDM is used, the UE may assume that, for a CORESET for which a duration of 3 symbols is configured, Tx beam#1 is used in the first symbol and Tx beam#2 is used in the second and third symbols.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as transmitting control signaling indicating configuration information for the control resource set as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

Regarding claim 28, VENUGOPAL and SEO disclose the method of claim 26, further comprising: identifying a control channel element-to-resource element group bundle mapping between a plurality of control channel elements, a first portion of resource element group bundles included in the first part of the control resource set, a second portion of resource element group bundles included in the second part of the control resource set, or a combination thereof (SEO, para. 147: In FIG. 6, CORESET 0 is configured in 1 symbol in the time domain (duration = 1). Interleaving of a REG bundle level is applied to CORESET 0. In this case, the REG bundle size is assumed to be 2. CORESET 1 is configured over 3 symbols (duration = 3) in the time domain. It is assumed that interleaving is not applied to CORESET 1. In FIG. 6, the number marked on each REG represents a CCE index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of SEO by using the above features into the system of VENUGOPAL such as identifying a control channel element-to-resource element group bundle mapping between a plurality of control channel elements as taught by SEO. The motivation for doing so would have been to improve the performance of the control channel and expand the transmission opportunity.

15.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENUGOPAL et al. (US 20190335492 A1) in view of ZHANG et al. (US 20190281587 A1).

Regarding claim 3, VENUGOPAL discloses all the subject matter of the method of claim 2 with the exception wherein the first set of consecutive OFDM symbols and the second set of consecutive OFDM symbols have the same length.
In a similar field of endeavor, ZHANG discloses wherein the first set of consecutive OFDM symbols and the second set of consecutive OFDM symbols have the same length (ZHANG, para. 101: the grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot. Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively. The duration of the resource grid in the time domain corresponds to one slot in a radio frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of VENUGOPAL with the teaching of ZHANG by using the above features into the system of VENUGOPAL such as the first set of consecutive OFDM symbols and the second set of consecutive OFDM symbols have the same as taught by ZHANG. The motivation for doing so would have been to provide the radio baseband functions for data and/or voice connectivity between a network and one or more users.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--	Tsai et al. (US 20200153581 A1) discloses a UE configures a PDCCH associated with a CORESET comprising multiple CCEs, partitions the CORESET into multiple CCE groups associated with corresponding TCI-state, which corresponds to a source TRP, configures multiple resource element group (REG) bundles each with multiple resource elements (REs), and assumes the same precoder applied on PDCCH DMRS when the REs are in the same REG bundle and are associated with the same source TRP, and wherein each source TRP transmits corresponding portion of DCI data mapping to the corresponding first and second CCE group.
--	Bagheri et al. (US 20200053757 A1) discloses determining a first data channel allocation comprising resources allocated to a first data channel; determining a first DMRS symbol location associated with the first data channel based on the first assignment, a first set of OFDM symbols, and a second set of OFDM symbols; and decoding the first data channel. The method includes, in response to the assignment group comprising a second assignment: determining a second data channel allocation comprising resources allocated to a second data channel; determining a second DMRS symbol location associated with the second data channel based on the second assignment, the first set of OFDM symbols, and the second set of OFDM; and decoding the second data channel.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466